Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on
7/28/22.
	Response to Amendment

3.	This office action is in response to Amendment filed on 7/28/22.
Claim 1-3, 17-20 are amended. 
Claims 16 is canceled .
4.	Claims 1-15 and 17-20 are pending.

Allowable Subject Matter
5.	Claims 1-15 and 17-20 are allowed.
6.	Claims 1-15 and 17-20 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having A semiconductor memory device comprising: a memory cell array comprising a plurality of memory cells coupled to word-lines and bit-lines, and a plurality of sense amplifiers configured to sense data stored in the plurality of memory cells, wherein each memory cell of the plurality of memory cells stores multi-bit data; an error correction code (ECC) engine configured to: read memory data from a target page of the memory cell array, perform an ECC decoding on the memory data, detect, based on the ECC decoding, an error in the memory data, and output error pattern information indicating an error pattern of the multi-bit data; at least one voltage generator configured to provide driving voltages to the plurality of sense amplifiers, respectively; and a control logic circuit configured to: control the ECC engine, and control the at least one voltage generator to increase an operating margin of each of the plurality of sense amplifiers based on the error pattern information3; wherein the ECC engine is further configured to read a first bit and a second bit from a first memory cell of the target page by: applying a first charge sharing operation on a first sense amplifier of the plurality of sense amplifiers to obtain the first bit, wherein the first charge sharing operation is based on the operating margin, applying a second charge sharing operation on the first sense amplifier to obtain the second bit, and applying a third charge sharing operation on the first sense amplifier to restore the first bit and the second bit to the first memory cell of the target page. 
	Prior art also does not discloses a method of operating a semiconductor memory device, the method comprising: reading memory data from a target page of a memory cell array of the semiconductor memory device, the memory cell array comprising a plurality of memory cells coupled to word-lines and bit-lines, and a plurality of sense amplifiers configured to sense data stored in the plurality of memory cells, wherein each memory cell of the plurality of memory cells stores multi-bit data; performing, by an error correction code (ECC) engine of the semiconductor memory device, ECC decoding of the memory data; generating, by the ECC engine, error pattern information based on the ECC decoding, wherein the error pattern information indicates an error pattern of the multi-bit data; controlling, by a control logic circuit of the semiconductor memory device, at least one voltage generator to adjust, based on the error pattern information, voltage levels of driving voltages, wherein the error pattern information includes the error information, and wherein the at 12least one voltage generator is configured to provide the driving voltages to the plurality of sense amplifiers; sensing the memory data by applying the driving voltages to at least some of the plurality of sense amplifiers; and restoring the memory data by applying the driving voltages to at least some of the plurality of sense amplifiers wherein the reading memory data comprises reading at a first bit and a second bit from a first memory cell of the target page by: applying a first charge sharing operation on a first sense amplifier of the plurality of sense amplifiers to obtain the first bit, wherein the first charge sharing operation is based on an operating margin, applying a second charge sharing operation on the first sense amplifier to obtain the second bit, and applying a third charge sharing operation on the first sense amplifier to restore the first bit and the second bit to the first memory cell of the target page.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov Should you have questions on access to the Private Pair system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/CONNIE C YOHA/Primary Examiner, Art Unit 2825